Title: George Ticknor’s Account of a Dinner at the President’s House, 21 January 1815
From: Ticknor, George
To: 


        
          Washington, January 21, 1815.
        
        About half the company was assembled when I arrived. The President himself received me, as the Secretary was not on hand, and introduced me to Mrs. Madison, and Mrs. Madison introduced me to Miss Coles, her niece. This is the only introduction, I am told, that is given on these occasions. The company amounted to about twenty. There were two or three officers of the army with double epaulets and somewhat awkward manners, but the rest were members of Congress, who seemed little acquainted with each other.
        The President, too, appeared not to know all his guests, even by name. For some time there was silence, or very few words. The President and Mrs. Madison made one or two commonplace remarks to me and others. After a few moments a servant came in and whispered to Mr. Madison,

who went out, followed by his Secretary. It was mentioned about the room that the Southern mail had arrived, and a rather unseemly anxiety was expressed about the fate of New Orleans, of whose imminent danger we heard last night. The President soon returned, with added gravity, and said that there was no news! Silence ensued. No man seemed to know what to say at such a crisis, and, I suppose, from the fear of saying what might not be acceptable, said nothing at all.
        Just at dark, dinner was announced. Mr. Madison took in Miss Coles, General Winder followed with Mrs. Madison. The Secretary invited me to go next; but I avoided it, and entered with him, the last. Mrs. Madison was of course at the head of the table; but, to my surprise, the President sat at her right hand, with a seat between them vacant. Secretary Coles was at the foot. As I was about to take my place by him, the President desired me to come round to him, and seeing me hesitate as to the place, spoke again, and fairly seated me between himself and Mrs. M. This was unquestionably the result of President Adams’s introduction. I looked very much like a fool, I have no doubt, for I felt very awkwardly.
        As in the drawing-room before dinner, no one was bold enough to venture conversation. The President did not apparently know the guest on his right, nor the one opposite to him. … Mrs. Madison is a large, dignified lady, with excellent manners, obviously well practised in the ways of the world. Her conversation was somewhat formal, but on the whole appropriate to her position, and now and then amusing. I found the President more free and open than I expected, starting subjects of conversation and making remarks that sometimes savored of humor and levity. He sometimes laughed, and I was glad to hear it; but his face was always grave. He talked of religious sects and parties, and was curious to know how the cause of liberal Christianity stood with us, and if the Athanasian creed was well received by our Episcopalians. He pretty distinctly intimated to me his own regard for the Unitarian doctrines. The conversation, however, was not confined to religion; he talked of education and its prospects, of the progress of improvement among us, and once or twice he gave it a political aspect, though with great caution. He spoke of Inchiquin’s letters and the reply to them, but gave no opinion as to the truth or merits of either; and of Jeffrey, the editor of the “Edinburgh Review,” whose name, when he had mentioned it, seemed to strike him with a sudden silence. I promise you I was careful in my replies, and did not suffer him to know that I had ever seen Jeffrey or his journal. He spoke to me of my visit to Monticello, and, when the party was separating, told me if I would go with him to the drawing-room and take coffee, his Secretary would give me the directions I desired. So I had another têtê-à-tête with Mr. and Mrs. Madison, in the course of which Mr. M. gave amusing stories of early religious

persecutions in Virginia, and Mrs. M. entered into a defence and panegyric of the Quakers, to whose sect, you know, she once belonged. … At eight o’clock I took my leave.
      